Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6-8 and 10-13 are objected to because of the following informalities. Appropriate correction is required.

Claim 1. This claim has the following issues:
The limitation “on [sic: a] turbomachine blade part” lacks an article.
The limitation “including [sic: a] concentration measurer” lacks an article.
The limitation “continuously measure” [sic: measures] lacks the proper singular inflection for subject-verb agreement.
The limitation “the concentration of Cl-, Na+ …” lacks antecedent basis.

Claim 12. The two limitations “the predetermined threshold value” should reflect the terms used in the first claim for proper antecedent basis. Namely “the first predetermined threshold value” and “the second predetermined threshold value.”

Claim 13. The term “the at least one compartment” lacks antecedent basis. From the context this should be “the at least one first compartment.”

Claims 2-3, 6-8, & 10-11. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6. the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, and 12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ashfield et al., U.S. Patent App. Pub. No. 2013/0334056 A1 [hereinafter Ashfield] in view of Minor, U.S. Patent App. Pub. No. 2009/0134035 A1; Sant, W.O. Int’l Pub. No. 2013/175110 A1; Koenig et al., U.S. Patent App. Pub. No. 2006/0266654 A1 [hereinafter Koenig]; and Heydecke et al., U.S. Patent App. Pub. No. 2005/0241942 A1 [hereinafter Heydecke]. A machine translation was used for Sant.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Ashfield
Method for filtering a platinum bath (platinum electroplating bath; Ashfield abstract, [0001], [0006]-[0007], [0026]-[0027]) …, the platinum bath being for forming platinum … on a turbomachine blade part (for forming platinum on turbine blades; Ashfield [0002]) and containing Cl- ions (chloride ions can come from chloroplatinates such as alkali metal tetrachloroplatinate(II); Ashfield [0029]), Na+ ions (sodium ions can come from platinum ion sources such as sodium tetrachloroplatinate(II), sodium polyphosphate salts, and/or sodium hydroxide; Ashfield [0029], [0030], [0035]) and NO3- ions (nitrate ions may come from tetraamineplatinum(II) nitrate; Ashfield [0029], claim 32) … 
Ashfield is silent on the filtering step being carried out when the concentration measurer detects that a concentration of Cl- ions in the platinum bath is greater than or equal to a first predetermined threshold value, or a concentration of Na+ ions in the platinum bath is greater than or equal to a second predetermined threshold value, the concentration of Na+ and Cl- ions in the platinum bath being continuously maintained at a value within a range of greater than 0 up to 200 g/L.
However, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).
Because there is no predetermined threshold value and hence no detection of “a concentration of Cl- ions in the platinum bath is greater than or equal to a first predetermined threshold value, or a concentration of Na+ ions in the platinum bath is greater than or equal to a second predetermined threshold value,” the “when” contingency is not required to be performed.
II. Bond Coats - Minor
Ashfield is silent on bond coats.
However, Ashfield’s platinum layer must be used somehow on turbine blades. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Minor teaches a method comprising electroplating a platinum subcoating 18 which can be on a turbine blades. Minor [0004], [0008], [0012], figs. 1-2. Minor teaches the method further comprises taking further steps with this platinum subcoating 18 to make a platinum aluminide to form coating 14 which can then function as a bond coat for a thermal-barrier coating. Minor abstract, [0025], figs. 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Minor’s method comprising forming a bond coat in order to bond a thermal-barrier coating.
III. Electrodialysis – Heydecke and Koenig
Ashfield is silent on the method comprising consecutive steps of: - extracting fluid from the platinum bath by means of an extraction current; - filtering the fluid extracted during the extraction step, carried out by electrodialysis in a filtering device comprising an electrodialysis reactor; - supplying the platinum bath with the fluid from the filtering step, by means of a filtered bath current; all of these steps being carried out in a continuous flow.
	A. Heydecke
However, Heydecke teaches [a] method comprising consecutive steps of: 
- extracting fluid from the [ ] bath by means of an extraction current (plating metal solution extracted from metal plating bath tank M; Heydecke [0072]-[0073], figs. 1-2);
- filtering the fluid extracted during the extraction step, carried out by electrodialysis in a filtering device comprising an electrodialysis reactor (electrodialysis equipment E filters out all anions and all cations except doubly charged ions – such as the platinum in alkali metal tetrachloroplatinate(II); Heydecke [0114]-[0118], figs. 1-2);
- supplying the [ ] bath with the fluid from the filtering step, by means of a filtered bath current (the plating metal solution is returned to the metal plating bath tank M; Heydecke [0072]-[0073], figs. 1-2);
all of these steps being carried out in a continuous flow (the bath is circulated; id.).
Heydecke further teaches the method comprising (addressing claim 2) wherein the filtering device further comprises a filtering current (concentrate current; Heydecke [0114]-[0118], figs. 1-2) … the fluid extracted from the platinum bath (plating metal solution extracted from metal plating bath tank M; Heydecke [0072]-[0073], figs. 1-2), … the electrodialysis filtering step being performed in the electrodialysis reactor (electrodialysis equipment E filters out all anions and all cations except doubly charged ions – such as the platinum in alkali metal tetrachloroplatinate(II); Heydecke [0114]-[0118], figs. 1-2).
B. Koenig
Koenig teaches platinum electroplating. Koenig [0033], [0037], [0044]. Koenig teaches that replenishment of deposition metal ion by addition of soluble salts increases the concentration of ions and that a typical plating composition can only be replenished so many times before quality is compromised by a high concentration of ions leading to unacceptably high ionic strength. Koenig [0006], [0055]. Koenig teaches that reducing the ionic strength increases the number of metal turnovers before the composition needs replacement. Koenig [0056].
It is noted that Ashfield teaches replenishment. Ashfield [0005], [0037].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Heydecke’s electrodialysis method to reduce the ionic strength and increase the number of metal turnovers before the composition needs replacement as taught by Koenig.
IV. Concentration Measurer - Sant
Ashfield is silent on the platinum bath including a concentration measurer that continuously measures a concentration of Cl- ions, Na+ ions and NO3- ions.
However, Sant teaches a method for a sensor which measures the concentration of sodium, chloride, and nitrate ions. Sant abstract, p. 5, claim 9. Sant teaches this method may be used to monitor. Sant p. 7.
A person having ordinary skill in the art would have recognized that monitoring the electroplating bath’s ions in order to monitor the ionic strength, which is an important metric as taught by Koenig. Koenig [0006], [0055]-[0056].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Sant’s sensor in order to measure the concentration of sodium, chloride, and nitrate ions as it affects the ionic strength.

Claim 3. Method according to claim 1, wherein the temperature of the extraction current in the electrodialysis reactor is between 40 and 65°C (60-95°C). Ashfield [0044].

Claim 7. Ashfield is silent on the method according to claim 1, wherein the filtering step is carried out when the pH of the platinum bath increases by a predetermined value.
However, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).
Because there is no predetermined threshold value, the “when” contingency is not required to be performed. See also claim 1 rejection.

Claim 8. Method according to claim 1, wherein the filtering step is carried out when at least one regeneration of the platinum bath has been carried out (Ashfield teaches replenishment while Heydecke teaches recirculation of electrodialysis, thus the filtering step would have been done especially after at least one regeneration in order to control the sodium and chloride levels). Ashfield [0005], [0037]; Heydecke [0072]-[0073], figs. 1-2.

Claim 10. Method according to claim 1, wherein the temperature of the extraction current in the electrodialysis reactor is 64°C (60-95°C). Ashfield [0044].

Claim 12. Method according to claim 1, wherein the predetermined threshold value of the Cl- ion concentration in the platinum bath is 11 g/L, and the predetermined value of the Na' ion concentration in the platinum bath is 32 g/L (because this further limits the “when” contingency which is not triggered, this need not be explicitly taught). See claim 1 rejection.

Claims 2, 6, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Ashfield in view of Minor, Sant, Koenig, and Heydecke as applied to claims 1-2 above, and further in view of Cheng et al., U.S. Patent App. Pub. No. 2013/0095649 A1 [hereinafter Cheng].
Claims 2, 6, and 11. The following teach the claims.
I. Prior References
(claim 2) Method according to claim 1, wherein the filtering device further comprises a filtering current …, the fluid extracted from the platinum bath, … the electrodialysis filtering step being performed in the electrodialysis reactor (rejected for similar reasons explained in the claim 1 rejection).
(claim 6) Method according to claim 1, wherein the pH of the platinum bath is … at a value in the range of 6.10 to 6.3 (2-9). Ashfield [0033], [0035].
(claim 11) Method according to claim 1, wherein the pH of the platinum bath is …  at a value of 6.20 (2-9). Ashfield [0033], [0035].
II. Electrode Current, pH maintenance - Cheng
Ashfield is silent on an electrode current, the filtering current and the electrode current flowing separately in the electrodialysis reactor and the pH is continuously maintained.
Ashfield does teach that water is lost to evaporation. Ashfield [0044].
Cheng teaches a method comprising flowing flow paths 210 through an anode compartment 10 and flow path 220 through cathode compartment 20 of an electrodialysis system 200. Cheng [0025], figs. 1-2. Cheng teaches the method comprises chemical analyzers 245 which analyze the chemical makeup including metal concentration and pH. Id. Cheng teaches the method comprises a programmable controller 260 which receives the analyzer data and then controls the flow rates of flow paths 210 and 220 in order “to achieve the desired set point concentrations in the plating solution as well as to control the addition of deionized (DI) water.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Cheng’s method comprising flowing fluid through the electrode compartments in order to achieve the desired set point concentrations in the plating solution as well as to control the addition of deionized (DI) water.

Claim 13. Method according to claim 2, wherein the electrodialysis reactor further comprises at least one first compartment, at least one second compartment, and one or more additional compartments disposed on either side of the at least one first compartment and the at least one second compartment (Heydecke’s compartment’s are arranged as claimed, with the concentrate, diluate, and electrode compartments), and wherein the extraction current flows in the at least one first compartment (the diluate current – which is plating solution - goes through the diluate compartment(s); Heydecke figs. 1-2), the filtering current flows in the at least one second compartment (concentrate current goes through the concentrate compartment(s)), and the electrode current flows in the one or more additional compartments (as explained in the claims 2, 6, & 11 rejection it would have been obvious to have an electrode current, and the electrode current would then flow through the electrode compartments). Heydecke fig. 2, see also claims 2, 6, & 11 rejection.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that a person having ordinary skill would not extract and filter from Ashfield. Remarks p. 7.
The Examiner respectfully submits that “it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Heydecke’s electrodialysis method to reduce the ionic strength and increase the number of metal turnovers before the composition needs replacement as taught by Koenig.”

The Examiner has considered Applicant’s argument that Heydecke would not be used continuously. Remarks p. 8.
The Examiner respectfully submits that this is moot since the “when” contingency is not triggered. 

The Examiner has considered Applicant’s argument that the concentration measurer is not taught. Remarks pp. 8-9.
The Examiner respectfully submits that this is now moot in light of the new rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794